 In the Matter of FRIGIDAIRE DIvISIoN, GENERAL MOTORS CORP., DAY-TON, OHIOandLOCAL 801, UNITED ELECTRICAL, RADIO & MACHINEWORKERS OFAMERICA, AFFILIATED WITH THE C. I. O.Case No. IR-1830SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 7, 1940On June 20, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'On July 15 and August 2, 1940, respec-tively, the Board issued an Amendment to Direction of Election 2 anda Supplemental Decision and Direction of Run-Off Election.3 Pur-suant to the Supplemental Decision and Direction of Run-Off Elec-tion, an election by secret ballot was conducted on August 14, 1940,under the direction and supervision of the Regional Director.OnAugust 16, 1940, the Regional Director, acting pursuant to Article,III, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon the partiesan Election Report.No objections to the conduct,of the ballot or theElectionSReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :PATTERN MAKERSNumber of alleged eligible voters----------------------------15Number of ballots placed in ballot box----------------------15Number of unchallenged ballots for Pattern Makers League ofNorth America-------------------------------------------6Number of unchallenged ballots against Pattern Makers LeagueofNorth America----------------------------------------8Number of challenged ballots--------------------------------1Number of blank ballots------------------------------------0Number of spoiled ballots-----------------------------------0124 N L R. B 853.z 25 N. L R B 39626 N L R B 6927 N. L. R. B, No. 28.104 ."' -FRIGIDAIRE DI4ISIOIV^' GENERAL MOTORS CORP.105PLANT UNITNumber of alleged eligible voters___________________________ 9, 064Number of ballots placed in ballot box---------------------- 7, 579Number of unchallenged ballots for Local 801, United Electri-cal, Radio & Machine Workers of America_________________ 4, 062Number of unchallenged ballots for Dayton Independent Unionof Dayton, Ohio----------------------------------------3,059Number of challenged ballots-------------------------------156Number of blank ballots-----------------------------------219Number of spoiled ballots__________________________________83On August 20, 1940, United Electrical, Radio & Machine Workers ofAmerica, Local 801, filed a request to include the wood pattern makersand metal pattern makers working on machine or bench, pattern,checkers, and the apprentices of these classifications in the plant unit,inasmuch as they expressed a desire not to be represented by the Pat-ternMakers League of North America.The Board has considered-the request and it is hereby denied. -In the Decision and Direction of Elections referred to above, theBoard made no final determination as to the appropriate unit or units,but stated that such determination would depend upon the results ineach of the elections.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all production and maintenance employees, mechanicalemployees in the engineering department shops, employees in service-department shops, tool and die makers, and inspectors of FrigidaireDivision, General Motors Corporation, Dayton, Ohio, excluding thefactory manager, assistant factory manager, superintendents; assist-ant superintendents, supervisors, foremen, dispatchers, timekeepers,plant protective employees, cafeteria employees, metal finishers, stock.chasers, cooperative school students, apprentices, and others includedin the employer's educational program, instructors, garage attendants,crate designers, engineers, technical employees, time-study men, head-job setters, draftsmen, tool designers and detailers, clerical and officeemployees, chemists, metallurgists, employees of the personnel andindustrial departments, wood pattern makers and metal pattern makersworking on bench or machine, pattern checkers, and the apprenticesof these classifications, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to the employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.Inasmuch as no union has received a majority of the votes in theelection held among the wood pattern makers and metal pattern makers 106DECISIONS-OF NATIONAL LABOR-RELATIONS BOARDworking onbench or machine, pattern checkers,and the apprenticesof these classifications,we willnot certify any representative for suchemployees.SUPPLEMENTAL CONCLUSIONS OF LAWWe find that all production and maintenance employees, mechani-cal employees in the engineering department shops, employees inservice department shops, tool and die makers, and inspectors ofFrigidaireDivision,GeneralMotors Corporation, Dayton, Ohio,excluding the factory manager, assistant factory manager, superin-tendents; assistant superintendents, super-visors,' foremen, dispatchers,timekeepers.plant protective employees, cafeteria employees, metalfinishers, stock chasers, cooperative school students, apprentices, andothers included in the employer's educational program, instructors,garage attendants, crate designers, engineers, technical employees,time-study men, head-job setters, draftsmen, tool designers and de-tailers,clericaland office employees, chemists, metallurgists, em-ployees of the .personnel and industrial departments, Wood. patternmakers and metal pattern makers working on bench or machine,pattern checkers, and the apprentices of these classifications, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBYCERTIFIEDthat United Electrical, Radio & MaChlneWorkers of America, Local 801, affiliated with the Congress of Indus-trialOrganizations, has been designated and selected by a majorityof all production and maintenance employees, mechanical employeesin the engineering department shops, employees in service departmentshops, tool and die makers, and inspectors of Frigidaire Division,GeneralMotors Corporation, Dayton, Ohio, excluding the factorymanager, assistant factory manager, superintendents, assistant super-intendents, supervisors, foremen, dispatchers, timekeepers, plant pro-tective employees, cafeteria employees, metal finishers, stock chasers,cooperative school students, apprentices, and others included in theemployer's educational program, instructors, garage attendants, cratedesigners, engineers, technical employees, time-study men, head-jobsetters,draftsmen, tool designers and detailers, clerical and office FRIGIDAIRE DIVISION, GENERAL MOTORS CORP.107employees, chemists, metallurgists, employees of the personnel andindustrial departments, wood pattern makers and metal patternmakers working on bench or machine, pattern checkers, .and the ap-prentices of-these classifications, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the National Labor Relations Act, United Electrical, Radio &Machine Workers of America, Local 801, affiliated with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates ofpay, wages, hours of employment, and other conditions ofemployment.